 

Case 1:05-cr-00939-GBD Document 122 Filed 04/01/21 Page 1of1

3 OR ener ama

arte Ah om

¥ EO ty,
ig f ¥ i ate tte nme
; | USDC SDNY : RN

|f POCUMEn-:

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-

ORDER

LUIS SANTIAGO, 05 Cr. 939 (GBD)

Defendant.

GEORGE B. DANIELS, United States District Judge:

Upon agreement of the parties, Defendant Luis Santiago’s 28 U.S.C. § 2255 motion to

vacate his conviction under 18 U.S.C. § 924(c)(1 )(A)(ii) was stayed pending the disposition of the

petition for certiorari in United States v. Hill, 890 F.3d 51 (2d Cir. 2018) or the issuance of the

Second Circuit mandate in United States v. Barrett, 903 F.3d 166 (2d Cir. 2018). (ECF No, 109.)

The case was placed on the Court’s suspense docket on December 12, 2018. Cd.) On January 7,

2019 the Supreme Court of the United States denied the petition for certiorari in United States vy.

Hill, 890 F.3d 51 (2d Cir. 2018). Similarly, on June 28, 2019 the Supreme Court vacated United

States v. Barrett, 903 F.3d 166 (2d Cir. 2018). See Barrett v. United States, 139 S. Ct. 2774 (2019).

Petitioner having not pursued this motion since December 2018, this § 2255 motion is

DENIED, and this case is ordered closed.

Dated: New York, New York
April 1, 2021
SO ORDERED.

Grane & Dank
QHORDB, DANIELS

ited States District Judge

 
